Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claims 3, 4, 6-10 include a division sign after the word “wherein” in line 2.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9, 10, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 8,341,788 in view of CN 102409606 (Kegui et al.).
Kim et al. disclose a precast concrete, segmental pier assembly comprising:
A pile cap (110, 120) including unbonded vertical/horizontal post-tensioning tendons 
(105, 140) and vertical steel bars (115, 121).  See Fig. 3. Col. 4.
A plurality of pier segments (101) including said plurality of vertical unbonded post-
tensioning tendons (105).
A foundation block (103) including anchorage elements and anchorage ends of said plurality of unbonded vertical post-tensioning tendons (105).  Wherein said pile cap, pier 

between spaced piers.  See Col. 5, lns. 5-Col. 6, ln. 55.  What Kim et al. do not disclose is the use of vertical rebar in the pier segments or foundation.  However, Kegui et al. teach it is known to form reinforced concrete piers (1) with vertical post-tensioning tendons (5), 1st vertical bars (6) having a 1st diameter, and 2nd vertical bars (3) having larger diameter and interconnected with an anchorage of a foundation block (2), which further includes anchorage elements (8, 9) for connecting to said post-tensioning cables and said 1st and 2nd vertical bars.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the segmental pier of Kim et al. with vertical rebar reinforcement as taught by Kegui et al. in order to accommodate seismic and high wind loads.

With respect to claims 3, 4, 12, 13, 15, 16 Kim et al. discloses the upper and lower surface of each pier segment (101) is generally flat and includes sockets (111) or shear keys for interlocking the pile cap and pier segments together.  See Fig. 11. What Kim et al. do not disclose disclose is the use of vertical rebar in the pier segments or foundation.  However, Kegui et al. teach it is known to form reinforced concrete piers (1) with vertical post-tensioning tendons (5), 1st vertical bars (6) having a 1st diameter, and 2nd vertical bars (3) having larger diameter and interconnected with an anchorage of a foundation block (2), which further includes anchorage elements (8, 9) for connecting to 
said post-tensioning cables and said 1st and 2nd vertical bars.  Although Kegui et al. do not disclose the reinforcement ratio between 1st and 2nd vertical steel bars; it 
Fig. 1 the 2nd vertical steel bars are 2x twice the thickness and hence twice the strength of the 1st vertical steel bars.  Therefore, it would have been obvious to one of ordinary 
skill in the art before the effective filing date of the claimed invention to provide the segmental pier of Kim et al. with vertical rebar reinforcement as taught by Kegui et al. in order to accommodate seismic and high wind loads.

Claims 6-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 8,341,788 in view of CN 102409606 (Kegui et al.) as applied to claim 1 above, and further in view of Miks et al. US 2013/0212963.  Kim et al. in view of Kegui et al. disclose a precast, segmental pier assembly including a segmented pile cap, segmented pier and foundation block having a recess for receiving the anchorage (9) and anchored ends of the unbonded post-tensioning tendons.  The post-tensioning tendons being sheathed in a hollow conduit (113).  But do not disclose the use of a corrugated conduit.  However, Miks et al. disclose a precast concrete, segmented pier (14) and foundation block.  Wherein post-tensioning tendons (22) are housed in steel or plastic corrugated conduits (34).  [0033].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the segmental precast concrete pier assembly with the corrugated conduits as taught by Miks et al. in order to increase the bond and force transfer between the post-tensioning tendons and the concrete mass.

Allowable Subject Matter
Claims 5, 14 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				02/15/2022